Citation Nr: 1237115	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO. 07-21 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Whether new and material evidence has been presented sufficient to reopen a claim for service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Esquire


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from May 1974 to September 1974, with subsequent membership with the Mississippi Army National Guard, including intervals of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA), from February 1974 to February 1982. 

The appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The RO in Jackson, Mississippi currently has RO jurisdiction over the case. 

The issues on appeal were previously denied by the Board in December 2008. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). The Court in a June 2010 Memorandum Decision vacated the Board's December 2008 decision and remanded the case to the Board for further actions consistent with that Memorandum Decision. 

The Board in May 2011 remanded the appealed claims to the RO for additional development, and they now return to the Board for further review. 

The issues of entitlement to service connection for left and right ear hearing loss (the right ear hearing loss claim having been reopened by this decision) are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1. The RO by a September 2002 rating decision denied service connection for right ear hearing loss, and that decision was not timely appealed. That was the last final decision, up to the present time, denying the Veteran's claim for service connection for right ear hearing loss.

2. The evidence added to the record since the September 2002 decision denying service connection for right ear hearing loss includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right ear hearing loss.


CONCLUSION OF LAW

New and material evidence has been received since the last final decision denying service connection for right ear hearing loss, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's request to reopen the previously denied claim for service connection for right ear hearing loss is herein granted to the extent of reopening, and the Board has not here adjudicated the claim beyond reopening. Because this constitutes a complete grant of the reopening of the claim, there is no reasonable possibility of additional notice and development furthering the claim to that extent, and no additional VCAA analysis is required prior to reopening. The reopened claim is the subject of Remand, below. 


II. Laws Governing Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011). 

To establish service connection for a disability, a claimant must submit (1) evidence of a current disability, (2) evidence in-service incurrence or aggravation of an injury or disease, and (3) evidence of a nexus between the current disability and the in-service disease or injury. See Pond v. West, 12 Vet. App. 341, 346 (1999). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor. Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this, as in any other case, it remains the duty of the Board as the fact finder to determine the relative credibility of the evidence. See Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Federal Circuit has held that the Board is obligated to, and fully justified in, determining whether lay testimony is credible in and of itself, and that the Board may weigh the absence of contemporary medical evidence against lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).


III. Request to Reopen Claim for Service Connection for 
A Psychiatric Disorder

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. See Kightly v. Brown, 6 Vet. App. 200 (1994). Only evidence presented since the last final denial on any basis (either on the merits of the case, or based on no new and material evidence having been presented to reopen the claim) will be evaluated, in the context of the entire body of evidence of record, to ascertain whether reopening is warranted. Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means evidence newly of record, not previously submitted to agency decision makers. Material evidence to reopen a claim means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108. Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) , which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The RO previously denied service connection for right ear hearing loss by a September 2002 rating decision, and the Veteran was appropriately advised of his appellate rights in October 2002. The Veteran did not appeal the September 2002 decision and it became final. 38 C.F.R. § 20.200 (2011). The RO denied that claim based on no evidence showing right ear hearing loss during active service or upon periodic National Guard examination in March 1978, no evidence linking service to any current right ear hearing loss, and no evidence of current right ear hearing loss disability. 

Evidence added to the record since that September 2002 decision includes the Veteran's statements and testimony to the effect that he had hearing loss continuously since service; records of hearing loss testing by private facilities; VA audiology treatment records; and VA audiology examinations for compensation purposes in August 2007 and July 2011, with a March 2012 addendum to the July 2011 examination. These new records establish right ear hearing loss disability as defined within 38 C.F.R. § 3.385, and additionally provide lay evidence competent to support continuity of symptomatology from service. The new evidence, taken as a whole, raises a reasonable possibility of substantiating the claim. Accordingly, reopening of the claim for service connection for right ear hearing loss is warranted. 38 C.F.R. § 3.156(a). 


ORDER

The claim for service connection for right ear hearing loss is reopened, and to this limited extent the appeal is granted. 


REMAND

The claims for service connection for left and right ear hearing loss were previously the subject of Board denial in December 2008. The United States Court of Appeals for Veterans Claims (Court) by its June 2010 Memorandum Decision vacated that Board decision in substantial part because the reasons and bases provided for denying the right ear hearing loss claim were inadequate, and because the VA examination in August 2007 addressing the left ear hearing loss claim was inadequate. The Court noted that the August 2007 examiner found mixed hearing loss of unknown origin, but failed to provide adequate reasons why any part of this assessed mixed hearing loss could not be related to asserted noised exposure during service. The Court then quoted DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 836 (31st ed. 2007) as informing that both sensorineural hearing loss and conductive hearing loss can be noise induced. The Court concluded that the VA examiner thus had a duty to explain why questions of noise-induced hearing loss related to service could not be answered. The Court remanded the case for Board action consistent with the Court's decision.

The threshold for normal hearing is from 0 to 20 decibels (dB) with higher thresholds indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by the VA, pursuant to 38 C.F.R. § 3.385 (2011), impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or where the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 dB or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  

The Board in May 2011 remanded the case for an additional VA examination for compensation purposes. The examination afforded the Veteran in July 2011 found bilateral sensorineural hearing loss meeting the criteria for 38 C.F.R. § 3.385 hearing loss disability bilaterally. Following the examination report and the March 2012 addendum, the examiner provided opinions that because the Veteran's service records reflect that his MOS was stock clerk, and because his service separation examination in 1974 showed normal hearing bilaterally, it was not at least as likely as not that current sensorineural hearing loss in either ear was causally related to service. 

However, the July 2011 VA examiner failed to address the possibility of hearing loss related to Active Duty for Training (ACDUTRA) with the Mississippi Army National Guard. The Veteran only had approximately four months of active service between May 1974 and September 1974, with Mississippi Army National Guard membership between February 1974 and February 1982. The Veteran has contended in a January 2012 submitted statement that he had noise exposure not only during his basic training, but also during his annual ACDUTRA periods with the Mississippi Army National Guard. He explained that during these annual trainings he performed warehouse work and was then exposed to considerable noise. The July 2011 VA examiner failed consider whether this ACDUTRA warehouse work may have caused or aggravated hearing loss. Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service or while performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2011).

The record reflects that the RO made some efforts in 2002 to obtain records from the Mississippi Army National Guard. However, the Board is unconvinced that the Veteran's treatment or examination records have been sought from all official sources for his Mississippi Army National Guard membership. The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government. See 38 C.F.R. § 3.159(c) (2) (2011); see also Dixon v. Gober, 14 Vet. App. 168, 171 (2000).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to submit additional evidence or argument in furtherance of his claims for service connection for bilateral hearing loss. 

2. Seek records of examination and treatment from the Veteran's hearing loss, including periodic physical examination reports from the Veteran's Mississippi Army National Guard membership from February 1974 to February 1982. Sources including the National Personnel Records Center (NPRC) should be contacted to seek such records. All requests and responses and records received should be documented in the claims file. 

3. Thereafter, the case should be returned to the examiner who conducted the VA audiology examination in July 2011, to provide an additional addendum opinion. The claims folder - including a copy of this Remand, any additional statement and evidence received from the Veteran, any additional records from the Veteran's period of Mississippi Army National Guard membership, and any other additional evidence - must be made available to the examiner and must be reviewed by the examiner. The examiner should do the following:

a. The examiner is advised that an additional medical opinion is required based on further assertions of the Veteran, and based on discrepant medical evidence. 

b. The examiner should note the Veteran's assertion in a January 2012 statement, of noise exposure potentially resulting in acoustic damage and hearing loss during his periods of Active Duty for Training (ACDUTRA) with the Mississippi Army National Guard (approximately two weeks yearly) during his Guard membership between 1974 and 1982, when he alleges he was exposed to rifle noise as well as loud noises during duties working at a warehouse involving use of forklifts. The examiner should review records including any examination or treatment records obtained from the Veteran's National Guard membership, including records of any periodic physical examinations. 

c. The examiner is advised that credible statements by the Veteran may serve to support the occurrence of prior events and the Veteran's subjective experiences. 

d. The examiner should also note the self-reported history of civilian noise exposures as reflected in the August 2007 VA examination report: "After getting out of the National Guard the Veteran has worked in numerous different occupations - worked in a brick yard for approximately a year-and-a-half to two years, worked in manufacturing for approximately five to six years, worked in a slaughter house for some time, also worked painting houses. Some of these occupations had noise, some did not." Thus, civilian noise exposure for multiple years in work generally consisting of manual labor is conceded in this case. The examiner is advised in this regard that noise exposure that occurred only during the Veteran's initial three months of active service from May 1974 to September 1974, and during the two weeks each year of ACDUTRA for the interval from 1974 to 1982, should be considered as military noise exposure, and noise exposure as a civilian, including during the years from 1974 to 1982 when not on active duty in 1974 and when not on ACDUTRA from 1974 to 1982, and all noise exposure after 1982, should be considered not military noise exposure. 

e. The examiner should then provide an opinion, separately for each ear, whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss developed in service or is otherwise causally related to service, or, contrarily, whether a causal link to service is unlikely. 

f. The examiner should state the kind of hearing loss the veteran has and whether the type he has is typically caused by acoustic trauma, infection, the aging process, or the like. If his particular type of hearing loss is one typically caused by acoustic trauma, and the nexus opinion is negative, the examiner must provide an explanation why the acoustic trauma in service is not at least as likely as not the cause of any current hearing loss. 

g. The examiner should also specifically address discrepancies between the sensorineural hearing loss identified at the July 2011 VA examination, and the mixed hearing loss identified upon prior VA examination in August 2007. 

h. The examiner should provide a complete explanation for his/her opinions. 

4. If the July 2011 VA examiner fails to provide the requested addendum opinions, then the Veteran should be provided an additional VA audiology examination for compensation purposes addressing the above questions. 

5. Thereafter, readjudicate the claims for service connection for bilateral hearing loss. If claim is not granted for either ear, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


